Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 24-26, 28-32, 41-45, 47-51, 53 and 55 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to independent claim 24, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an RF magnetic field shim, for use with a dual frequency MRI system having separate transmit and receive antennae, the shim comprising: a first passive circuit wherein the RF magnetic field shim is magnetically coupled to a first receiving antenna, as stated in the claim in association with the remaining claim features.

As to dependent claims 25-26, 28-32 and 41-44, these claims are allowed because each of these claims depends from the allowed independent claim 24.

As to independent claim 45, the claim is allowed because in contains subject matter like that of claim 24 for which claim 24 is found to be allowable.

As to dependent claim 47, the claim is allowed because it depends from the allowed independent claim 45.

As to independent claim 48, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests a system for use with a dual-frequency MRI machine, the system comprising a first antenna, a first RF transmit antenna, a second RF transmit antenna, a first RF receive antenna, a second RF receive antenna, wherein the first antenna, the first transmit antenna, the second RF receive antenna, the first RF transmit antenna, and the second RF transmit antenna are in fixed positions proximate to a sample volume of the dual-frequency MRI machine, as stated in the claim in association with the remaining claim features.

As to dependent claims 49-51, 53 and 55, these claims are allowed because each of these claims depends from allowed independent claim 48.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852